Citation Nr: 0204137	
Decision Date: 05/06/02    Archive Date: 05/14/02

DOCKET NO.  94-34 212	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Evaluation of cervical fusion C1-C3, currently rated as 20 
percent disabling.

2. Evaluation of residuals of a fractured left clavicle, 
currently rated as 10 percent disabling.

3. Evaluation of residuals of a lacerated right thumb, 
currently rated as 10 percent disabling.

4. Timeliness of an appeal from a denial of a compensable 
evaluation for residuals of a fracture of the 5th right 
metatarsal.


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1982 to 
August 1990.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1991 rating decision of the 
Seattle, Washington, Department of Veteran's Affairs (VA) 
Regional Office (RO), and a December 1992 rating decision of 
the Atlanta, Georgia, VA RO.

The veteran originally sought compensation for five (5) 
disabilities: residuals of a C1-C3 cervical fusion, a 
fractured clavicle, a fracture of the 5th right metatarsal, a 
lacerated right thumb, and a disability exhibited by pelvic 
pain.  Service connection was granted by rating decision 
dated in July 1991 for the clavicle (10%), thumb (10%), and 
metatarsal (0%), service connection was denied for the 
cervical fusion and pelvic pain.  In October 1991, the 
veteran filed a Notice of Disagreement (NOD) seeking an 
increased rating for her clavicle and thumb, and service 
connection for her pelvic pain.  In December 1992, the RO 
revised its July 1991 rating decision with respect to the 
veteran's C1-C3 cervical fusion.  The RO determined that this 
condition pre-existed service at a 10 percent level of 
disability and was aggravated in service and was manifesting 
as a 20 percent disability effective September 1, 1990.  
Therefore, the RO assigned a 10 percent rating for this 
disability as that was the degree to which her C1-C3 cervical 
fusion was aggravated in service.

On January 14, 1993, the RO issued a Statement of the Case 
(SOC) addressing the three issues for which an NOD had been 
filed (clavicle, thumb, and pelvic pain).  On March 22, 1993, 
the veteran filed a Form 9 substantive appeal regarding the 
clavicle, thumb, and pelvic pain.  Service connection for 
pelvic pain was eventually granted by rating decision dated 
in December 1999 and assigned a 10 percent rating effective 
September 1, 1990.  That decision has not been further 
appealed.  Based on the March 22, 1993 substantive appeal, 
the claims for an increased rating for residuals of a 
fractured clavicle and a lacerated right thumb are properly 
before the Board.  See 38 C.F.R. § 20.305 (2001).  
The March 1993 substantive appeal also raised an issue of 
service connection for (cervical) scarring which has not been 
addressed by the RO.  This matter is referred to the RO for 
appropriate development and adjudication.  The veteran also 
attempted to appeal the issues of an increased rating for her 
fractured right 5th metatarsal, and an increased rating for 
her C1-C3 cervical fusion.  Since more than one year had 
passed since the July 1991 rating decision granted service 
connection and a non-compensable rating for the fractured 
right 5th metatarsal, the RO treated the statement on the 
form 1-9 as a claim for an increased rating.  The attempt to 
appeal the C1-C3 cervical fusion was construed as a NOD.  

In July 1994, the RO issued a rating decision denying an 
increased rating for the residuals of the fractured right 5th 
metatarsal.  The veteran filed a Form 9 in November 1994 
purporting to appeal the increased rating for the fracture 
residuals.  The RO treated this as an NOD and issued a SOC 
dated in April 1996.  The veteran's representative filed a 
statement (VA form 646) in September 1996 appealing the issue 
of an increased rating for the 5th metatarsal fracture 
residuals.  With respect to the C1-C3 cervical fusion, the RO 
granted an increase to 20 percent effective September 1, 1990 
in a rating decision dated in July 1994.  Because this was 
not a full grant of the benefit sought, the  RO issued a SOC 
on the C1-C3 cervical fusion in September 1994.  In November 
1994, the veteran filed a substantive appeal on the cervical 
fusion issue which therefore means that it is properly before 
the Board.


FINDINGS OF FACT

1. All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2. The veteran injured her cervical spine in an automobile 
accident prior to entering service and x-rays showed 
subluxation of C2 and C3 and a facet fracture.  She 
underwent fusion of C1-C3 and has experienced pain and 
slight limitation of motion consistently since then.

3. The veteran's C1-C3 cervical fusion is manifested by 
significant decreased range of motion, significant 
degenerative joint disease, and probable degenerative disk 
disease.  It is not manifested by severe intervertebral 
disc syndrome with recurring attacks and intermittent 
relief, nor is it manifested by pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy, with characteristic pain and 
demonstrable muscle spasm, or other neurological findings 
appropriate to the site of the diseased disc.

4. The veteran's residuals of a fractured right clavicle are 
manifested by no more than slight limitation of motion, 
some pain, and slight deformity of the clavicle.  There is 
no medical evidence showing or approximating loose 
movement, dislocation, or limitation of motion to shoulder 
level.

5. The veteran's residuals of a lacerated right thumb are 
manifested by some hypersensitivity and pain on motion or 
bumping.  There is no medical evidence of ankylosis of the 
thumb.

6. The RO issued a rating decision in July 1994 denying an 
increased rating for a fractured right 5th metatarsal.  The 
veteran filed a timely NOD in November 1994, and the RO 
issued a statement of the case on April 9, 1996.  The 
veteran did not file a substantive appeal of this issue 
within one year of being notified of the rating decision 
or within 60 days of mailing of the SOC.


CONCLUSIONS OF LAW

1. The criteria for an increased evaluation for cervical 
fusion C1-C3 are not met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.322, 4.22, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes (DC) 5290, 5293 (2001).  

2. The criteria for an increased evaluation for residuals of 
a fractured left clavicle are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5201, 5203 (2001).

3. The criteria for an increased evaluation for residuals of 
a lacerated right thumb are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
4.119, Diagnostic Codes 5224, 7804 (2001). 

4. The veteran did not timely perfect an appeal of the RO's 
July 1994 rating decision denying an increased rating for 
a fractured right 5th metatarsal.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.200, 20.202, 20.300-20.306 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).   38 U.S.C.A. § 5100 et 
seq.; see Duty to Assist Regulations for VA, 66 Fed. Reg. 
45,620-45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326).  The VCAA eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (the Court) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  In this case, even 
though the RO did not have the benefit of the explicit 
provisions of the VCAA, the Board finds that the VA's duties, 
as set out in the VCAA, have nonetheless been fulfilled.  

First, VA has a duty to notify the veteran and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. 
38 U.S.C.A. §§ 5102 and 5103 (West 1991 & Supp. 2001); 66 
Fed. Reg. 45,630 (Aug 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran has been notified in the July 1991, 
December 1992, July 1994, and April 1996 rating decisions as 
well as in the January 1993 and September 1994 Statements of 
the Case and the September 1994, April 1996 and December 1999 
Supplemental Statements of the Case, of what would be 
necessary, evidentiary wise, for the assignment of an 
increase in the disability evaluations for the three 
disabilities at issue in this claim.  The notices sent to the 
veteran discussed the available evidence and the criteria 
including discussing the applicable Diagnostic Codes and 
informing the veteran that the evidence failed to show that 
her C1-C3 cervical fusion, her residuals of a fractured left 
clavicle, and her residuals of a lacerated right thumb 
presented disability pictures that more closely approximated 
a higher rating.  The veteran was specifically informed as to 
what the criteria were and what type of evidence would be 
needed.  With respect to the issue of whether her appeal 
seeking an increased rating for a fractured right 5th 
metatarsal was timely filed, the Board sent the veteran a 
letter to her last known address indicating that her appeal 
might have been untimely and offering her the opportunity to 
submit additional evidence or argument on this issue.  The 
letter was returned to the Board as undelivered.  The Board 
therefore concludes that the veteran was adequately informed 
of the information and evidence needed to substantiate her 
claims, and the RO complied with VA's notification 
requirements.  Thus, VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-45,631 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  
Throughout the pendency of this appeal, the RO has asked the 
veteran for any treatment records that are relevant and all 
such records referenced have been gathered by the RO.  In 
fact, it appears that all such evidence identified by the 
veteran relative to her claim has been obtained and 
associated with the claims folder.  The RO has also gathered 
all relevant service medical records and the veteran has been 
provided VA examinations in April 1991, July 1992, May 1994, 
January 1997, and December 1998.

The Board therefore concludes that the duty to notify and 
assist under the VCAA has been satisfied and under the 
circumstances of this case, a remand would serve no useful 
purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (Strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 91994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Thus, the Board finds that 
further development is not warranted and the veteran is not 
prejudiced by appellate review.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2001).

In addition, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59.  See also 
DeLuca v. Brown, 8 Vet.App. 202, at 204-206, 208 (1995).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(2001).  The provisions of 38 C.F.R. §§ 4.45 and 4.59 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  
38 C.F.R. § 4.59 (2001).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2001); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
current level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001). 




II.  Increased evaluation for C1-C3 cervical fusion

The veteran's service medical records reveal that she was 
involved in an automobile accident in 1976 approximately 6 
years before entering service.  At the time of the accident 
she complained of neck pain and x-rays showed subluxation of 
C2-C3 with a facet fracture on the left.  The veteran 
underwent laminotomy with spinal and nerve root exploration 
and fusion of C1-C3.

This history was noted on the entrance examination report and 
the report of medical history dated in October and November 
1981.  In addition, an evaluation for military service was 
ordered in November 1981.  The examiner at that time noted 
the veteran's history of a C1-C3 fusion with a 25 percent 
decreased range of motion on rotation but determined that the 
veteran was fit for duty.

During service, the veteran occasionally complained of neck 
pain and stiffness.  There are service medical records from 
April and May 1984 as well as a report of medical history 
dated in December 1988 that indicated limited movement of the 
cervical spine.  A May 1989 physical profile indicated that 
the veteran's cervical fusion limited her ability to run.  In 
May and June 1990, the veteran was evaluated by a medical 
board, and a physical evaluation board.  The medical board 
examination revealed that the range of motion of the cervical 
spine was 15 degrees forward flexion, 10 degrees lateral 
bending, extension to 20 degrees, and rotation to 40 degrees 
bilaterally.  Based on the existence of the C1-C3 fusion when 
she entered service, the limitation of rotation in November 
1981 and the more extensive limitation of motion in May 1990, 
the ongoing complaints of pain, and the worsening of her 
symptoms, the physical evaluation board recommended 
separation from service, determining that the veteran's 
cervical fusion was then 20 percent disabling, which was 
broken down to 10 percent disabling prior to entering service 
and 10 percent disabling due to aggravation in service.  The 
veteran left active service in August 1990.

An April 1991 VA examination revealed that the veteran had 
complained of pain in her neck since undergoing the cervical 
fusion in 1976.  The examiner noted that the veteran could 
only flex her neck to within two fingerbreadths of her chest.  
Extension was limited slightly to 45 degrees, lateral 
rotation was 60 degrees bilaterally, and lateral flexion was 
45 degrees bilaterally.  The examiner concluded that this 
represented markedly reduced range of motion of the cervical 
spine in all directions and he indicated that it was likely 
the veteran would have difficulty seeing over her shoulders.

A July 1992 VA examination revealed complaints of a limited 
range of motion.  The veteran also stated that she had pain 
when she flexed her neck and her neck occasionally locked up 
when flexed.  The veteran indicated she used to take Percocet 
for pain but switched to anti-inflammatory drugs.  The 
examination revealed a full range of motion of the cervical 
spine although the veteran did experience some pain when her 
neck was rotated to the right. An X-ray revealed a cervical 
spine fusion, with mild spondylosis at C4 through C6.  There 
was also about a 15 degree flexion deformity at C1 through 
C4.

An examination performed by the veteran's private physician 
in August 1992 revealed flexion to 38 degrees (65 degrees 
normal), extension to 20 degrees (50 degrees normal), right 
rotation to 30 degrees (80 degrees normal), left rotation 25 
degrees (80 degrees normal), 22 degrees right lateral flexion 
(45 degrees normal), and 20 degrees left lateral flexion (45 
degrees normal).

In May 1994, the veteran underwent another VA examination.  
The examination revealed diminished movement of the neck with 
pain and headache.  The range of motion of the cervical spine 
was as follows: forward flexion to 15 degrees, backward 
extension 10 to 15 degrees, side bending to about 15 degrees 
bilaterally, rotation to about 10 to 15 degrees bilaterally.  
The examiner indicated this represented marked diminished 
movement of the cervical spine.  X-rays taken in May 1994 
revealed some flexion deformity of the upper cervical spine 
with narrowed disk space at C1-C2 and mild spondylosis at C4-
C5.

VA outpatient treatment notes dated from May 1994 to August 
1996 show no treatment for any cervical spine disability.  
Nor is there any other indication that the veteran is 
receiving ongoing treatment for her cervical spine 
disability.

A VA examination in January 1997 revealed the veteran had 
complained of pain off and on in her neck since her 
automobile accident in 1976.  There was no indication of any 
tingling or numbness in her arms or fingers.  The examiner 
determined the range of motion of the cervical spine to be 
within normal limits but did not provide any specific degree 
ranges.

Lastly, a VA examination was performed in December 1998.  The 
veteran complained of problems with the motion of her neck 
and that her neck "catches".  The veteran stated that she 
had been taking Tylenol and Fiorinal as needed for her neck.  
The examination revealed considerable spasm present in the 
cervical spine area, however there was no asymmetry in the 
musculature.  There was no sign of radiculopathy in the left 
or right extremity.  Range of motion of the cervical spine 
was flexion to 5 to 10 degrees, extension to 5 to 10 degrees, 
rotation to the right was 10 to 15 degrees, and rotation to 
the left was 25 degrees.  X-rays revealed degenerative 
changes of the cervical spine.  The examiner provided a 
diagnosis of status post fusion of the cervical spine of C1 
through C4 with significant degenerative joint disease, 
probably degenerative disk disease, and significant decreased 
range of motion.

Limitation of motion of the cervical spine is covered under 
Diagnostic Code 5290.  It authorizes ratings of 10 percent 
for slight, 20 percent for moderate, and 30 percent for 
severe limitation of range of motion of the cervical spine.  
38 C.F.R. § 4.71a, DC 5290 (2001).

Diagnostic Code 5285 pertains to disability based on 
residuals of a fractured vertebra.  It authorizes a rating of 
anywhere from range of motion rating plus 10 percent, to a 60 
or 100 percent disability based on residuals of a fractured 
vertebra if there is cord involvement.  38 C.F.R. § 4.71a, DC 
5285 (2001).

Diagnostic Code 5287 provides a 30 percent disability rating 
for favorable ankylosis of the cervical spine and a 40 
percent rating for unfavorable ankylosis.  38 C.F.R. § 4.71a, 
DC 5287 (2000).

The Rating Schedule also provides a compensable rating for 
intervertebral disc syndrome when it is shown to be mild (10 
percent), moderate with recurring attacks (20 percent), 
severe with recurring attacks and intermittent relief (40 
percent), or pronounced with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief (60 percent).  See 
38 C.F.R. § 4.71, Diagnostic Code 5293 (2001).

For musculoskeletal disabilities, the United States Court of 
Appeals for Veterans Claims held that 38 C.F.R. §§ 4.40, 
4.45, 4.59 were not subsumed into the diagnostic codes under 
which a veteran's disabilities are rated, and that the Board 
has to consider the "functional loss" of a musculoskeletal 
disability under 38 C.F.R. § 4.40, separate from any 
consideration of the veteran's disability under the 
diagnostic codes.  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

Based on the evidence of record, the Board finds that no more 
than a 30 percent evaluation is warranted for the veteran's 
fusion of the cervical spine at C1-C3.  A 30 percent rating 
is the highest schedular rating based on limitation of 
motion.  38 C.F.R. § 4.71a, DC 5290 (2001).

There is no evidence that the veteran suffered a fractured 
vertebra.  The medical records from 1976 indicated that she 
fractured the facet rather than the vertebra itself, and that 
this fracture pre-existed service.  Therefore, the Board 
finds that DC 5285 is not for application in this case.  
38 C.F.R. § 4.71a, DC 5285 (2001).

Similarly, there is no medical evidence in the claims folder 
showing ankylosis of the cervical spine either favorable or 
unfavorable and therefore a disability rating under DC 5287 
is not appropriate.  38 C.F.R. § 4.71a, DC 5287 (2001).

The Board finds that under DC 5293, a rating of higher than 
20 percent is not warranted.  A 20 percent rating is assigned 
for moderate intervertebral disc syndrome with recurring 
attacks.  38 C.F.R. § 4.71a, Dc 5293 (2001).  A higher 
rating, of 40 percent, is assigned for severe intervertebral 
disc syndrome with recurring attacks and intermittent relief.  
Id.  A higher rating, of 60 percent, is not warranted unless 
there is no medical evidence showing pronounced degenerative 
disc disease with sciatic neuropathy, demonstrable muscle 
spasm, absent ankle jerk, or other neurologic findings.  Id.  
In essence, the criteria for a higher rating are not met or 
approximated.  While there is some evidence of muscle spasm 
in the most recent VA examination, there is no other evidence 
of neuropathy or radiculopathy.  There is no objective 
evidence of tingling or numbness in the arms or fingers, and 
no muscle atrophy and no other evidence showing or 
approximating severe or pronounced degenerative disc disease.  
The Board finds that her symptoms more closely approximate 
moderate intervertebral disc syndrome rather than severe.  
The Board bases this on the fact that she has not complained 
of constant pain but only intermittent pain, as well as the 
fact that there is no medical evidence that the veteran has 
sought ongoing treatment for this disability.  There is no 
evidence of severe attacks such that would incapacitate the 
veteran for any length of time, nor is there evidence that 
she obtains little intermittent relief.  For these reasons, 
based on the evidence, the Board finds that under DC 5293, 
the veteran's cervical spine fusion of C1-C3 more closely 
approximates moderate intervertebral disc syndrome.

Functionally, see DeLuca v. Brown, supra, the Board finds no 
symptoms creating impairment more closely resembling 
ankylosis or severe intervertebral disc syndrome that would 
warrant a 40 percent disability evaluation.  The veteran has 
intermittently complained of neck pain and locking, 
especially on motion, as well as difficulty driving because 
she cannot turn her head, and the Board does not doubt her 
assertions.  However, the medical evidence shows that she is 
able to move her upper extremities, has no atrophy of the 
upper extremities, and there is no evidence of significant 
functional limitation above and beyond what would be 
contemplated by the 30 percent rating warranted due to 
limitation of motion.  The VA examiners in April 1991, July 
1992, May 1994, January 1997 and December 1998 did not 
indicate any substantial functional limitation other than a 
decreased range of motion.  The Board finds that the criteria 
for a higher rating are not met or nearly approximated.

Therefore, based on the evidence the Board finds that the 
veteran's cervical spine fusion of C1-C3 is 30 percent 
disabling and no higher.  38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, DC 5285, 5287, 5290, 5293 (2001).

In general, a veteran is entitled to a presumption of 
soundness when entering service.  Every veteran is presumed 
to have been in sound condition at the time of enrollment 
except for defects "noted" at that time, unless clear and 
unmistakable evidence demonstrates that a disease or injury 
existed prior thereto.  38 U.S.C.A. § 1132 (West 1991); 
38 C.F.R. § 3.304(b) (2001).  In this case, the record is 
clear that the veteran already suffered from some cervical 
spine disability, it was noted on her entrance examination 
and records and it was found to not bar her from military 
service.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (2001).

In cases involving aggravation by active service, the rating 
will reflect only the degree of disability over and above the 
degree existing at the time of entrance into the active 
service, whether the particular condition was noted at the 
time of entrance into the active service, or it is determined 
upon the evidence of record to have existed at that time.  It 
is necessary, therefore, in all cases of this character to 
deduct from the present degree of disability, the degree, if 
ascertainable, of the disability existing at the time of 
entrance into active service, in terms of the rating 
schedule, except that if the disability is total, no 
deduction will be made.  If the degree of disability at the 
time of entrance into service is not ascertainable in terms 
of the schedule, no deduction will be made.  38 C.F.R. 
§§ 3.322, 4.22 (2001).

The RO concluded that the veteran's cervical fusion of C1-C3 
existed before service and was 10 percent disabling prior to 
service.  For the following reasons, the Board agrees.  The 
service medical records, and the veteran's own statements, 
clearly indicate that she was in an automobile accident in 
1976 approximately 6 years before entering service.  She 
injured her neck in that accident and underwent fusion of C1-
C3 as treatment.  Since that time she has intermittently but 
consistently complained of pain, especially pain on motion.  
Upon entry into the service, her history of a cervical spine 
fusion was noted and a November 1981 medical evaluation 
indicated that she was basically fit for service but there 
was a 25 percent reduction in the range of rotation of her 
cervical spine.  During service, the veteran sought treatment 
several times for neck pain, and in 1990 a medical board and 
a physical evaluation board concluded that the range of 
motion of her cervical spine had decreased, and her 
disability had increased to a degree that mandated her 
separation from service.  It was noted that she had 
complaints of pain and limitation of motion in the neck ever 
since the original injury.  The physical evaluation board 
determined that her condition was at that time (June 1990) 20 
percent disabling, of which 10 percent existed prior to 
entering service.  Because the veteran's entrance examination 
noted the history of cervical fusion, because of her 
consistent complaints of pain, and because of the reduced 
range of motion of the cervical spine noted at entry into 
service, the Board concludes that her fusion of C1-C3 pre-
existed service and was 10 percent disabling at the time of 
entry into service.  A 10 percent disability is warranted 
where there is slight limitation of motion of the cervical 
spine.  38 C.F.R. § 4.71a, 5290 (2001).

Therefore, applying the regulations, the Board finds that the 
veteran's current level of disability based on her cervical 
spine fusion of C1-C3 is 30 percent, but since 10 percent 
disability existed prior to entry into service, a 20 percent 
rating is assigned for compensation purposes.  38 C.F.R. 
§§ 3.322, 4.22 (2001).

III. Increased evaluation for residuals of a fractured left 
clavicle

The veteran's service medical records reveal that she 
fractured her left clavicle playing softball in June 1988.  
She received follow-up treatment in October 1988, and by 
February 1990, X-rays showed a healed fracture of the mid 
shaft of the left clavicle.  

A VA examination in April 1991 revealed that the veteran had 
complained of pain on motion of her arms (especially 
abduction) and she felt like she had decreased abduction over 
her head.  She feels some pain at the fracture site along 
with some swelling.  She also complained of numbness in her 
arms if she lies on it wrong.  The examiner noted a slight 
asymmetry in the veteran's arm length when her arms are 
raised over her head, probably due to the clavicle deformity.  
The examiner noted good range of motion and good strength and 
sensation in her left upper extremity.  No indication of 
further treatment was noted.

A May 1994 VA examination revealed that the veteran had 
complained that her fractured left clavicle had not healed 
properly and had become painful off and on with tingling and 
numbness in her left arm off and on.  The examiner noted some 
deformity over the lateral aspect of the left clavicle with 
evidence of malaligned position of the clavicle with mild 
tenderness.  Range of motion of the shoulder joint was 
normal.  X-rays revealed an old fracture of the left clavicle 
with separation of fractured fragment and about 5 millimeters 
overriding of fractured fragment.  The examiner provided a 
diagnosis of left clavicle fracture with episodic pain over 
the left shoulder region and the right arm.

VA outpatient treatment notes dated from May 1994 to August 
1996 show virtually no treatment for residuals of a fractured 
left clavicle.  A treatment note dated August 2, 1996 does 
indicate that the veteran was complaining of increased pain 
in her left shoulder but the other notes from that day and in 
March 1996 related to treatment for new injuries to the right 
shoulder, not the left shoulder.

A VA examination In January 1997 indicated that the veteran 
was complaining of left shoulder pain especially when raising 
her arm or lifting something heavy.  The examiner noted mild 
deformity was present over the midclavicular region with 
slight depression on the lateral aspect and slight prominence 
over the medial aspect.  There was minimal local tenderness 
in that area.  Range of motion of the left shoulder joint was 
within normal limits.

A VA examination in December 1998 revealed that the veteran 
was complaining of pain on motion of her left shoulder and 
that she takes anti-inflammatory drugs as needed.  The 
examination showed a slight deformity about the left 
clavicle, with no apparent bony abnormalities.  There is no 
effect on the musculature of the left upper extremity.  Range 
of motion of the left shoulder was somewhat decreased but was 
felt to be within normal limits. A X-ray revealed no findings 
to suggest an acute fracture of the clavicle, dislocation, or 
bony pathologic change.  There was a healed fracture of the 
left clavicular midshaft.

Diagnostic Code 5201 pertains to limitation of motion of the 
arm.  It provides a 20 percent rating if motion is limited to 
the shoulder level, a 20 percent rating (30 for major 
extremity) if motion is limited to midway between the side 
and shoulder level, and a 30 percent rating (40 for major 
extremity) when arm motion is limited to within 25 degrees 
from the side.  38 C.F.R. § 4.71a, DC 5201 (2001).

Diagnostic Code 5203 pertains to impairment of the clavicle 
or scapula.  A 10 percent rating is assigned for malunion of 
the clavicle, a 10 percent rating is assigned for nonunion of 
the clavicle without loose movement (20 percent with loose 
movement), and a 20 percent rating is assigned for 
dislocation of the clavicle.  38 C.F.R. § 4.71a, Dc 5203 
(2001).

Applying the above to the evidence in this case, the Board 
finds that a 10 percent rating, and no higher, is warranted 
for the veteran's residuals of a fractured left clavicle.  
There is no medical evidence of limitation of motion of the 
arm that would allow for a compensable evaluation under DC 
5201.  The various VA exams have all determined that the 
range of motion of the veteran's left arm and shoulder are 
within normal limits.  There was some indication during the 
December 1998 VA examination that the range of motion was 
slightly decreased, but the examiner specifically indicated 
that it was still within normal limits.  There is no medical 
evidence to indicate that the veteran cannot raise her arm 
above her shoulder, which is the minimum limitation of motion 
ratable under DC 5201.  38 C.F.R. § 4.71a, Dc 5201 (2001).

Under Diagnostic Code 5203, a 10 percent rating is warranted 
for this veteran based on malunion of the clavicle.  The VA 
examinations have determined that there is a slight deformity 
of the left clavicle with some tenderness.  X-rays from 
January 1997 and December 1998 indicated no malunion of the 
clavicle, but an X-ray report from May 1994 indicated a 5 
millimeter overriding of a fractured fragment of the 
clavicle.  The examiner in January 1997 indicated that there 
was marked deformity of the left clavicle.  There is no 
medical evidence in the file to show any loose movement of 
the clavicle or to show a dislocation of the clavicle.  In 
fact, the X-ray report in December 1998 specifically 
indicated that there was no dislocation.  The Board, 
therefore, finds that a 10 percent rating, and no higher, is 
warranted under DC 5203.  38 C.F.R. § 4.71a, DC 5203 (2001).

Functionally, see DeLuca v. Brown, supra, the Board finds no 
symptoms creating impairment more closely resembling 
limitation of motion of the arm to shoulder level, or 
nonunion of the clavicle with loose movement, or dislocation 
of the clavicle.  The veteran has complained of shoulder and 
arm pain especially when raising her arm over her head or 
when lifting a heavy object, and the Board does not doubt her 
assertions.  However, the medical evidence shows that she is 
able to move her shoulder and left arm completely within 
normal limits, has no atrophy of the upper extremities, and 
there is no evidence of significant functional limitation 
above and beyond what would be contemplated by the minimal 
compensable evaluation warranted due to malunion of the 
clavicle. The VA examiners in April 1991, May 1994, January 
1997 and December 1998 did not indicate any substantial 
functional limitation other than some pain on motion and a 
slightly decreased range of motion.  The Board finds that 
some pain on motion, and on heavy lifting, without further 
functional limitation, does not meet or more closely 
approximate the criteria for a disability rating in excess of 
10 percent for residuals of a fractured left clavicle.

Therefore, based on the evidence, the Board finds that an 
increased rating for the veteran's residuals of a fractured 
left clavicle, currently evaluated as 10 percent disabling, 
is not warranted.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DC 
5201, 5203 (2001).

IV.   Increased rating for residuals of a lacerated right 
thumb

The veteran's service medical records show that she suffered 
a laceration of her right wrist and thumb in June 1989.  The 
treatment notes indicate that the wound was superficial with 
no evidence of neurological impairment.

An April 1991 VA examination revealed that the veteran was 
complaining of hypersensitivity to touch in her right thumb, 
and weakness when gripping things for a long period of time.  
The examiner noted a 1-centimeter scar at the base of the 
veteran's right thumb and that it was somewhat hypersensitive 
to touch.  The examiner noted good strength and normal tendon 
function in the right thumb.

A May 1994 VA examination noted a scar over the anterior 
aspect of the right thumb but indicated no functional 
limitation and there was no indication that the veteran was 
complaining of any impairment related to her thumb at that 
time.  VA outpatient treatment notes dated from May 1994 to 
August 1996 do not show any treatment related to the 
veteran's right thumb.

A VA examination in December 1998 revealed that the veteran 
was complaining of pain in her thumb when bumped or after 
extended use.  The examiner noted a small scar present at the 
base of the first metacarpal area.  It was well healed and 
nontender.  There was no swelling or obvious deformities of 
the thumb.  Gripping was normal and there was no loss of 
strength. An X-ray of the right hand was taken and it was 
normal.

Diagnostic Code 5224 provides for a 10 percent rating for 
favorable ankylosis of the thumb, and a 20 percent rating for 
unfavorable ankylosis.  38 C.F.R. § 4.71a, DC 5224 (2001).

Diagnostic Code 7804 provides that a 10 percent rating will 
be assigned for superficial scars which are tender and 
painful on objective demonstration.  38 C.F.R. § 4.119, DC 
7804 (2001).

There is no medical evidence to show ankylosis of the right 
thumb.  Therefore, Diagnostic Code 5224 is not for 
application.  38 C.F.R. § 4.71a, DC 5224 (2001).

The veteran does have a small (1 centimeter) scar on her 
right thumb.  The VA examiner in April 1991 found some 
hypersensitivity to touch in the scar, and the VA examiner in 
May 1994 and December 1998 noted no tenderness and no 
objective evidence of pain on motion, although the veteran 
did complain of pain on bumping or extended use.  The 
December 1998 examination noted no loss of gripping ability 
and no loss of strength.  The overall evidence does not 
support a compensable evaluation under Diagnostic Code 7804.  
38 C.F.R. § 4.119, DC 7804 (2001).

Strictly applying the Rating Schedule, the Board would be 
inclined to find that no compensable rating is warranted. 
Functionally, see DeLuca v. Brown, supra, the Board finds 
that the veteran's credible complaints of pain on extended 
use, and pain when her thumb is bumped justify a rating more 
closely approximating a 10 percent rating for superficial 
scars.  The veteran has consistently complained of pain when 
her thumb is bumped and pain on extended use of her thumb and 
difficulty gripping.  The Board finds these assertions 
credible and finds that a 10 percent rating is warranted 
based on pain and functional limitation of the thumb.  
38 C.F.R. §§ 4.40, 4.45, 4.59 (2001).

Therefore the Board finds that an increased evaluation for 
residuals of a lacerated right thumb, currently evaluated as 
10 percent disabling, is not warranted.  38 C.F.R. § 4.40, 
4.45, 4.59, 4.71a DC 5224, 4.119 DC 7804 (2001).

V.  Timeliness of an appeal seeking an increased rating for a 
fractured right 5th metatarsal

"It is well-established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits, that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party, at any stage in the proceedings, 
and once apparent, must be adjudicated."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996); see also, Johnson v 
Brown, 7 Vet. App. 25, 27 (1994) (per curiam); Zevalkink v. 
Brown, 6 Vet. App. 483, 488 (1994), aff'd, 102 F.3d 1236 
(Fed. Cir. 1996).  Accordingly, a court or tribunal always 
has authority to determine its jurisdiction over a case.  
See, Phillips v. Brown, 10 Vet. App. 25, 30 (1997) (citing 
Bell v. Hood, 327 U.S. 678, 66 S.Ct. 773, 90 L.Ed. 939 
(1946)); Breslow v. Brown, 5 Vet. App. 560, 562 (1993).

As a matter of right, when the RO denied the veteran's claim 
for an increased rating for a fractured metatarsal in July 
1994, she was entitled to appeal the decision to the Board.  
38 U.S.C.A. § 7104(a) (West 1991).  The statutes governing an 
appeal to the Board are set forth in Chapter 71, title 38, 
United States Code.  The law provides that "an application 
for review of appeal shall not be entertained unless it is in 
conformity with this chapter."  38 U.S.C.A. § 7108 (West 
1991).

"An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal."  38 C.F.R. 
§ 20.200 (2001).  In this case, the veteran filed an NOD 
within one year of the July 1994 rating decision (she filed 
in November 1994).  The NOD was timely and it is not at issue 
in this decision.  38 U.S.C.A. § 7105(a) (West 1991); 
38 C.F.R. § 20.302(a) (2001).

Statute provides that a substantive appeal must be filed 
within 60 days from the date the SOC is mailed to the veteran 
and her representative, if she has one.  38 U.S.C.A. 
§ 7105(d)(3) (West 1991).  Regulation provides that the 
appeal must be filed within 60 days from the date that the 
agency of original jurisdiction (the RO in this case) mails 
the SOC to the veteran, or within the remainder of the one 
year period from the date of the mailing of the letter 
notifying the veteran of the determination being appealed.  
38 C.F.R. § 20.302(b) (2001).  The date of mailing of the SOC 
is presumed to be the date of the SOC.  Id.

The RO sent the initial rating decision to the veteran in 
July 1994.  The veteran filed an NOD in November 1994, and 
the RO mailed a SOC to the veteran on April 9, 1996.  
Accordingly, since more than one year had passed since the 
date of the rating decision, the veteran was required to file 
her substantive appeal within the applicable 60-day period 
from the date that the RO mailed the SOC.

Review of the record reveals that the RO did not receive any 
appeal from the veteran regarding her claim for an increased 
rating for a fractured metatarsal until the VA Form 646 from 
the veteran's representative which was dated September 26, 
1996.  This submission was well after the expiration of the 
applicable 60 day time limit after April 9, 1996 in which to 
appeal.  

The Board further notes that an appellant may request an 
extension of the period for filing a substantive appeal for 
good cause.  The request for such an extension should be in 
writing and must be prior to the expiration of the time limit 
for filing the substantive appeal.  38 U.S.C.A. § 7105(d)(3) 
(West 1991); 38 C.F.R. § 20.202 (2001).  There was no such 
request filed by the veteran in this case.

The Court has defined a presumption of regularity to the 
effect that "the presumption of regularity supports the 
official acts of public officers and, in the absence of clear 
evidence to the contrary, courts presume that they have 
properly discharged their official duties."  Clear evidence 
to the contrary is required to rebut the presumption of 
regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992) 
(quoting United States v. Chemical Foundation, 272 U.S. 1, 
14-15 (1926)), and see, Mindenhall v. Brown, 7 Vet. App. 271 
(1994) (applying the presumption of regularity to procedures 
at the RO level).  The presumption of regularity dictates 
that, in the absence of clear evidence to the contrary, the 
RO mailed the notice of the rating action and the statement 
of the case as indicated and on the dates of the notices.  
There is no evidence that anything unusual occurred in the 
mailing of the veteran's notifications or in the RO's 
handling of the claim.  The veteran's appeal was not dated 
until September 26, 1996 and could not have been received by 
the RO prior to that date.  The 60-day time period expired 
well before September 26, 1996.  Absent a timely appeal, 
there is no basis for a grant of the benefit sought.

The Board is bound by the applicable law and regulations of 
the Department.  38 U.S.C.A. § 7104(c) (West 1991).  Where 
the law and not the evidence is dispositive of the issue 
before the Board, as in this case, the claim is denied 
because of the absence of legal merit or the lack of 
entitlement under the law.  See, Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Accordingly, the appeal as to the 
issue of an increased rating for a fractured right 5th 
metatarsal must fail.


ORDER

An increased evaluation for cervical fusion C1-C3, currently 
rated for compensation purposes as 20 percent disabling, is 
denied.

An increased evaluation for residuals of a fractured left 
clavicle, currently rated as 10 percent disabling, is denied.

An increased evaluation for residuals of a lacerated right 
thumb, currently rating as 10 percent disabling, is denied.

A timely substantive appeal was not filed as to the July 1994 
rating decision denying an increased rating for a fractured 
right 5th metatarsal, and the appeal is dismissed.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

